Beck, Ch. J.
On the 8th day of October, 1869, the board of supervisors of Dubuque county, upon the petition of Catharine Scully and others, established a certain road upon the land of the plaintiff, and awarded him $140 damages. From this order allowing damages plaintiff appealed, and, upon a trial in the circuit court, obtained a judgment in the sum of $300, which was ordered to be paid by the board of supervisors as a condition to the establishing of the road, their former order being annulled by proper action in obedience to the judgment of the circuit court. This action of the supervisors was had in June, 1870. The damages awarded plaintiff were not paid. On the 22d of November, 1870, Catharine Scully, who had petitioned in the proceedings just mentioned for the road, presented another petition asking that the same road be established. Thereupon the supervisors, disregarding their former action and the judgment of the circuit court, proceeded to establish anew the road and ordered the payment to plaintiff of the sum of $50 as damages and the erection of a pass-way for stock.
The last action of the board in establishing a second time the road in question upon conditions different from those required by the judgment of the circuit court was brought before the district court for review in this action and was sustained and affirmed.
It is very plain that the judgment of the district court is erroneous. The first adjudication upon the question of *580damages bound the parties to the proceedings and precluded either of them from again litigating the same question in a new and different action. The judgment as to them is final and conclusive until reversed or set aside by-proper proceedings. The rights involved in the matter in controversy are finally settled as long as that judgment remains in force. These are familiar principles of law of daily application. Tiie second proceeding to establish the road and assess anew plaintiff’s damages can only be entertained by disregarding the first judgment and denying its binding effect upon the parties, for, it will be observed, the parties are the same in both actions. But, as we have seen, this cannot be done. The judgment in the first proceeding must be regarded as final. The road ban only be established upon the payment of the damages therein awarded.
The judgment of the district court is
Reversed.